DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-16 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a risk prediction unit configured to– corresponding to element 55 in Fig. 1”, “a driving assistance control unit configured to– corresponding to element 90 in Fig. 1”, “a detection unit configured to– corresponding to element 51 in Fig. 1”, “a first data storage configured to– corresponding to the description in paragraph 0045 of the application publication”, “a second data storage configured to – corresponding to the description in paragraph 0051 of the application publication” and “circuitry configured to  - corresponding to the description in paragraph 0099 of the application publication” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naboulsi et al. (Naboulsi; US 2003/0096593).
	For claim 1, Naboulsi discloses a driving assistance apparatus [E.g. 0024, 0033] comprising: 
	a risk prediction unit configured to predict a risk state of a vehicle on a basis of traveling state information of the vehicle and surrounding environment information of the vehicle [E.g. 0024: a control system for sensing a variety of risk factors and potentially dangerous conditions and for automatically executing various responses when sensing such conditions in order to 
	a driving assistance control unit configured to execute driving assistance control on a basis of the risk state predicted by the risk prediction unit [E.g. 0033: by providing sensor S.sub.1 and/or sensor S.sub.2 with the capability of sensing a physiological condition of the driver while gripping the steering wheel, other conditions can be sensed to disable the telephone for further reducing the possibility of an accident. For example, the gripping force applied by one or both hands of the driver may indicate a stress condition of the driver. A stressed condition may be also indicated by the sensed pulse rate, temperature and/or electrical skin conductivity (the latter indicating perspiration) of the driver. If a stress condition is sensed, the telephone 10 is disabled so as to decrease the possibility that the ringing noise of an incoming telephone call will so distract the stressed driver as to create a hazardous condition, or that the making of an outgoing call by the driver will be so distracting to the stressed driver as to create a hazardous condition, 0074, 0024]; 
E.g. 0052: If, on the other hand, both hands of the driver are properly gripping the steering wheel 4 so as to actuate the two sensors S.sub.1, S.sub.2, one or both of the sensors is used to sense a physiological condition of the driver that might indicate a stress condition (block 55). For example, such a stress condition could be indicated by an unduly high gripping force applied by one or both of the hands of the driver to the steering wheel, or by an unduly high pulse rate of the driver or skin conductivity of the driver indicating a high degree of perspiration. If such a stress condition is indicated as being present, the telephone, computer, etc. are also disabled (block 53), and a visual indicator activated (block 54) to indicate this condition, 0024]; and 
	a first data storage configured to store a learning model constructed by accumulating the traveling state information of the vehicle and the surrounding environment information of the vehicle each obtained when the occupant feels the danger [E.g. 0074: Automatic based learning condition, on the other hand, for example, if the driver physiology shows stress during a telephone conversation with a certain number, such number will be tagged and will be treated as a source of high risk and will be blocked during unusually risky conditions so a driver does not engage in additional cognitive hungry activities. Additionally, if a driver uses telematics device A more often the B which is used less often then C, the access to such devices will be based on the mostly used first. In this case, A is followed by C and C is followed by B. Similar frequency based access priorities are applied to function of such telematics and also prioritized based on time, geography etc., 0073, 0071], 
	wherein the driving assistance control unit is configured to execute the driving assistance control on a basis of, together with the predicted risk state, the traveling state information of the E.g. 0074: Automatic based learning condition, on the other hand, for example, if the driver physiology shows stress during a telephone conversation with a certain number, such number will be tagged and will be treated as a source of high risk and will be blocked during unusually risky conditions so a driver does not engage in additional cognitive hungry activities. Additionally, if a driver uses telematics device A more often the B which is used less often then C, the access to such devices will be based on the mostly used first. In this case, A is followed by C and C is followed by B. Similar frequency based access priorities are applied to function of such telematics and also prioritized based on time, geography etc., 0073, 0071].
	For claim 11, Naboulsi discloses wherein the driving assistance control unit is configured to set a content of the driving assistance control on a basis of concentration or wakefulness of a driver of the vehicle [E.g. 0014, 0024].
	For claim 16, is interpreted and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

11.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naboulsi in view of Kang et al. (Kang; US 2020/0269848).
	For claim 2, Naboulsi fails to expressly disclose a second data storage configured to accumulate data on a driving operation tendency of a driver of the vehicle exhibited in a case where the driving assistance control is executed, wherein the driving assistance control unit is configured to execute the driving assistance control further on a basis of the data on the driving operation tendency of the driver. 
	However, as shown by Kang, it was well known in the art of driving assistance devices to include a second data storage configured to accumulate data on a driving operation tendency of a driver of a vehicle exhibited in a case where the driving assistance control is executed, wherein the driving assistance control unit is configured to execute the driving assistance control further on a basis of data on the driving operation tendency of the driver [E.g. 0039, 0033, 0044, 0048, Figs. 4 and 2].
It would have been obvious to one of ordinary skill in the art of driving assistance devices before the effective filling date of the claimed invention to modify Naboulsi with the teaching of Kang in order to enable assisting the driver in the most effective way by executing the driving assistance control feature according to the how well the driver responded to the assistance feature provided before.
For claim 3, Kang further teaches wherein the second data storage is configured to accumulate, as the data on the driving operation tendency of the driver, at least one piece of E.g. 0047-0049, 0044, 0039, Fig. 4] , data on a risk level recognized when the occupant feels the danger, and data on a driving skill of the driver, and the driving assistance control unit is configured to set a content of the driving assistance control on a basis of the at least one piece of data [E.g. 0039, 0033, 0044, 0048, Figs. 4 and 2].	
For claim 12, Naboulsi discloses wherein the driving assistance control unit is configured to set a content of the driving assistance control on a basis of concentration or wakefulness of a driver of the vehicle [E.g. 0014, 0024].
For claim 13, is interpreted and rejected as discussed with respect to claim 12.

12.	Claims 4-5, 7-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naboulsi in view of Kang and further in view of Mizutani et al. (Mizutani; US 2015/0166058).
	For claim 4, Naboulsi in view of Kang fails to expressly disclose wherein the driving assistance control unit is configured to set timing of executing the driving assistance control, on the basis of the data on the driving operation tendency of the driver.
	However, as shown by Mizutani, it was well known in the art of driving assistance devices to include a driving assistance control unit configured to set timing of executing driving assistance control, on the basis of data on the driving operation tendency of the driver [E.g. 0025, 0056, 0101]
It would have been obvious to one of ordinary skill in the art of driving assistance devices before the effective filling date of the claimed invention to modify Naboulsi in view of Kang with the teaching of Kang in order to assist the driver in the most effective way by enabling 
For claim 5, is interpreted and rejected as discussed with respect to claim 4.
	For claim 7, Naboulsi in view of Kang fails to expressly disclose wherein the driving assistance control unit is configured to set a content of the driving assistance control on a basis of elapsed time from a time when the risk state is predicted.
	However, as shown by Mizutani, it was well known in the art of driving assistance devices to include a driving assistance control unit configured to set a content of driving assistance control on a basis of elapsed time from a time when risk state is predicted [E.g. 0025, 0056, 0081-0083 and Abstract].
It would have been obvious to one of ordinary skill in the art of driving assistance devices before the effective filling date of the claimed invention to modify Naboulsi in view of Kang with the teaching of Kang in order to enable assisting the driver in the most effective way by setting a content of driving assistance control in timely manner.
	For claim 8, is interpreted and rejected as discussed with respect to claim 7.
	For claim 9, is interpreted and rejected as discussed with respect to claim 7.
	For claim 10, is interpreted and rejected as discussed with respect to claim 7.
For claim 14, Naboulsi discloses wherein the driving assistance control unit is configured to set a content of the driving assistance control on a basis of concentration or wakefulness of a driver of the vehicle [E.g. 0014, 0024].
For claim 15, is interpreted and rejected as discussed with respect to claim 14.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Naboulsi in view of Mizutani.
	For claim 6, Naboulsi fails to expressly disclose wherein the driving assistance control unit is configured to set a content of the driving assistance control on a basis of elapsed time from a time when the risk state is predicted.
	However, as shown by Mizutani, it was well known in the art of driving assistance devices to include a driving assistance control unit configured to set a content of driving assistance control on a basis of elapsed time from a time when risk state is predicted [E.g. 0025, 0056, 0081-0083 and Abstract].
It would have been obvious to one of ordinary skill in the art of driving assistance devices before the effective filling date of the claimed invention to modify Naboulsi with the teaching of Kang in order to enable assisting the driver in the most effective way by setting a content of driving assistance control in timely manner.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Porikli et al. (US Pat. No. 10,322,728)
	Kim et al. (US 2006/0149428)
	Igarashi et al. (US 2015/0283999)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689